Mr. Justice Fairchild delivered the opinion of the court. Although the plaintiff did not obtain judgment in the court below, to which he was clearly entitled, on the facts proven, as presented in the bill of exceptions, yet The State Bank vs. Conway, 13 Ark. 344, disposes of this, as on the trial before the court, as a jury, no principle of law was asked to be declared as applicable to the case, and no motion was made for a new-trial. The plaintiff simply excepted to the finding and judgment of the court, but the bill of exceptions brings nothing before this court. Judgment affirmed.